The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor et al. (U.S Patent No. 4807809) in view of Clearman et al. (U.S Patent No. 5345955)
Regarding claim 1. Pryor discloses a rod comprising a first sheet of a first tobacco material and a second sheet formed of a second tobacco material gathered together with the first sheet of the first tobacco material and circumscribed by a wrapper, in which both the first tobacco material and the second tobacco material are homogenised tobacco material (column 6, lines 35-55, column 7, lines 30-36 and figs. 1, 7 and 8), Pryor also discloses the sheets can be vary in material (column 7, lines 30-36), therefore it would have been obvious to one of ordinary skill in the art t that the second tobacco material being chemically different to the first tobacco material.  
Pryor also discloses the first sheet of the first tobacco material and the second sheet of the second tobacco material have been disposed in overlapping relationship prior to being gathered together (column 6, lines 35-55, column 7, lines 30-36 and figs. 1, 7 and 8).
Pryor discloses the rod contains aerosol-former (column 2, line 54 to column 3, line 6) and the rod can be made from 2 sheets (column 6, lines 35-55), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the proportion by weight of aerosol-former in the first tobacco material being different to the proportion by weight of aerosol-former in the second tobacco material (the other obvious variance would be having the same proportion by weight instead of having a different proportion by weight).
Pryor does not expressly disclose the aerosol forming materials as glycerine and probylene glycol.  Clearman discloses a smoking articles includes aerosol forming material comprising glycerine and propylene glycol.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use propylene glycol as an aerosol former in the first tobacco material and glycerine as an aerosol former in the second tobacco material.  Wherein, the fist aerosol-former (propylene glycol) configured to form an aerosol at a lower temperature than that of the second aerosol former (glycerine) in the second tobacco material.
Since Pryor discloses two independent webs can be simultaneously fed into the web preforming apparatus using two suitable equipped web unwind units (column 6, lines 45-55), it would have been obvious to one of ordinary skill in the art at the time the invention was made that one side of the first sheet faces one side of the second sheet prior to the first sheet and the second sheet entering the preforming apparatus (being gathered together).  Furthermore, it would also be obvious to one of ordinary skill in the art, given a binary option of whether the sheets are in contact, that the first sheet can contact the second sheet prior to the first sheet and the second sheet being gathered together for purposes such as space saving.
Regarding 6, Pryor discloses at least one of the first and second sheets of tobacco material is pleated (corresponding to the claimed crimped) (column 7, lines 49-55).
Regarding claim 10, since Pryor discloses the rod comprises a tobacco sheet or adding another sheet to have 2 independent tobacco sheets (column 6, lines 30-55), it would have been obvious to one of ordinary skill in the art to further include a continuous sheet of a third tobacco material. 
Regarding claim 11, Pryor discloses an article comprising the rod of claim 1 (Abstract).
Regarding claim 12, Pryor discloses an aerosol-forming substrate for a heated aerosol-generating article, comprising a rod according to claim 1 (Abstract).  
Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (U.S Pub. No. 20080092912) in view of Pryor et al. (U.S Patent No. 4807809)
Regarding claim 13, Robinson discloses an aerosol-generating article comprising a combustible heat source and an aerosol-forming substrate located downstream of the combustible heat source (Abstract and figs. 1-3).  Since Pryor discloses the aerosol-forming substrate capable of being used in an aerosol-generating article.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the substrate as taught by Pryor in claim 12 above in the device of Robinson.
Regarding claim 14, Robinson and Pryor disclose an aerosol-generating article for use in an electrically-operated aerosol-generating system comprising an aerosol-forming substrate according to claim 12 (Abstract and figs. 1-3 of Robinson).  
Regarding claim 15, Robison and Pryor discloses a system comprising an electrically-operated aerosol-generating apparatus and an aerosol-generating article for use with the apparatus, the aerosol-generating article comprising an aerosol-forming substrate according to claim 12 (Abstract and figs. 1-3 of Robinson).
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
Applicant essentially argues that the Amendment filed 3/9/2022 with the process step wherein one side of the first sheet faces and contacts one side of the second sheet prior to the first sheet and the second sheet being gathered together would result in the physical different properties of the rod as depicted on pages 7-9 of the instant Arguments filed 3/9/2022.  However, this argument is not persuasive because the arguments are not in commensurate with the claimed invention.  In other words, the claimed invention does not recite the argued features; the claimed invention only recite a process step in the product by process claim that does not necessary result in the argued claimed rod.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747